Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 12/08/2021.  By this amendment, original claims 1are amended and therefore, amended claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 and 04/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1, 8 and 15 recite a limitation such as “writing (1st) data to a first data stripe…writing (2nd) data to a second data stripe”

The recited limitation such as “data” renders this limitation indefinite because it is unclear whether the (2nd) data is the same data as the (1st) data.

Claims 1, 8 and 15 recite a limitation such as “copying a second EC value from the defined block to the volatile memory”

The recited limitation such as “copying a second EC value from the defined block to the volatile memory” renders this limitation indefinite because Applicant fails provide a method of generating a second EC value and storing the second EC value into the defined block.  As such, it is unclear which the defined block comprising a 2nd EC value.

Claims 3, 10 and 17 recite a limitation such as “determining that the second data stripe is complete; and responsive to determining that the second data stripe is complete”

The recited limitation such as “complete” renders this limitation indefinite because Applicant fails to identify the task that is needed to be completed for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111